         Case 3:17-cv-00558-SRU Document 337 Filed 02/24/20 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT


 ONTARIO TEACHERS’ PENSION PLAN BOARD,                      :
 Individually and as Lead Plaintiff on behalf of all        :
                                                            :   No. 3:17-cv-00558 (SRU)
 others similarly situated; and
                                                            :
 ANCHORAGE POLICE & FIRE RETIREMENT                         :
 SYSTEM, Individually and as Named Plaintiff on             :   Class Action
 behalf of all similarly-situated bond purchasers,          :
                                                            :
        Plaintiffs,                                         :
                                                            :
                v.                                          :
                                                            :
 TEVA PHARMACEUTICAL INDUSTRIES LTD.;                       :
 EREZ VIGODMAN; EYAL DESHEH; SIGURDUR                       :
 OLAFSSON; DEBORAH GRIFFIN; KÅRE                            :
 SCHULTZ; MICHAEL MCCLELLAN; YITZHAK                        :
 PETERBURG and TEVA PHARMACEUTICAL                          :
 FINANCE NETHERLANDS III B.V.,                              :   February 24, 2020
        Defendants.


            DEFENDANTS’ MOTION TO RESPOND TO INTERROGATORIES

       In accordance with Federal Rules of Civil Procedure 26 and 33, and Local Rule 7(b),

Defendants Teva Pharmaceutical Industries Ltd., Erez Vigodman, Eyal Desheh, Sigurdur

Olafsson, Deborah Griffin, Kåre Schultz, Michael McClellan, Yitzhak Peterburg, and Teva

Pharmaceutical Finance Netherlands III B.V. (collectively “Defendants”), respectfully file this

motion to extend the deadline for their responses to Plaintiffs’ interrogatories by thirty (30) days

from Wednesday, February 26, 2020 to Friday, March 27, 2020. In support of this motion,

Defendants state as follows:

       1.      On January 27, 2019, Plaintiffs served their First Set of Interrogatories.

       2.      Though Plaintiffs propounded only two interrogatories by number, they are broad

in scope. For example, the first interrogatory requests detailed information on all price increases

                                                 1
         Case 3:17-cv-00558-SRU Document 337 Filed 02/24/20 Page 2 of 3



for the generic drugs at issue; the cost-benefit analysis conducted in connection with the price

increases; all reasons for the price increases; the identification of all individuals who analyzed,

reviewed, and approved the price increases; and information on the sales, revenues, and profits

projected and obtained as a result of the price increases. The second interrogatory requests detailed

information on the creation, review, and dissemination of certain work plans, “Latest Best

Estimates,” and scorecards during over a six-year period. As written, each interrogatory is multiple

requests in one.

        3.      In light of the volume, duration, scope, and breadth of the interrogatories,

Defendants need more time to prepare written responses and objections. Defendants must

coordinate with numerous individuals for relevant information and conduct a detailed factual

investigation on the questions posed by Plaintiffs. Though Defendants have been working

diligently to research the responses to the interrogatories and to prepare responses, they need

additional time.

        4.      For the reasons described above, there is good cause for the requested extension of

the discovery deadline. Without the extension, the current deadline cannot reasonably be met

despite Defendants’ diligence.

        5.      This is Defendants’ first motion to extend the deadline to respond to the Second

Amended Complaint, and the proposed extension will neither cause excessive delay nor unduly

prejudice the parties in the litigation.

        6.      Defendants’ counsel has been unable to obtain Plaintiffs’ position on the requested

extension despite diligent effort, including making the inquiry in sufficient time to afford Plaintiffs

a reasonable opportunity to respond.

        WHEREFORE, Defendants respectfully request that the Court grant this motion and set



                                                  2
        Case 3:17-cv-00558-SRU Document 337 Filed 02/24/20 Page 3 of 3



March 27, 2020 as the deadline for Defendants’ response to Plaintiffs’ interrogatories, together

with such other and further relief as the Court deems appropriate.

                                                     Respectfully submitted,


                                                     /s/ Jill M. O’Toole
                                                     Jill M. O’Toole (ct27116)
                                                     SHIPMAN & GOODWIN LLP
                                                     One Constitution Plaza
                                                     Hartford, Connecticut 06103-1919
                                                     Tel.: (860) 251-5000
                                                     Fax: (860) 251-5218
                                                     Email: jotoole@goodwin.com

                                                     Counsel for Defendants Teva
                                                     Pharmaceutical Industries Limited, Erez
                                                     Vigodman and Eyal Desheh

                                                     – and –

                                                     Jordan D. Hershman (admitted pro hac vice)
                                                     Jason D. Frank (admitted pro hac vice)
                                                     Emily E. Renshaw (admitted pro hac vice)
                                                     MORGAN, LEWIS & BOCKIUS LLP
                                                     One Federal Street, Boston, MA 02110
                                                     Tel: (617) 951-8455
                                                     Fax: (617) 951-8736
                                                     jordan.hershman@morganlewis.com
                                                     jason.frank@morganlewis.com
                                                     emily.renshaw@morganlewis.com

                                                     Counsel for Defendants




                                                3
